 



Exhibit 10.25.03
GUARANTY OF RECOURSE OBLIGATIONS
     THIS GUARANTY OF RECOURSE OBLIGATIONS (this “Guaranty”) is executed as of
November 14, 2005, by ASHFORD HOSPITALITY TRUST, INC., a Maryland corporation,
having an address at 14185 Dallas Parkway, Suite 1100, Dallas, Texas 75254
(“Guarantor”), for the benefit of UBS REAL ESTATE INVESTMENTS INC., a Delaware
corporation, having an address at 1285 Avenue of the Americas, 11th Floor, New
York, New York 10019 (together with its successors and assigns, “Lender”).
WITNESSETH:
     A. Pursuant to that certain Promissory Note, dated of even date herewith,
executed by the entities listed on Schedule 1 attached hereto and by this
reference incorporated herein (referred to herein individually as a “Borrower”
and collectively as “Borrowers”), and payable to the order of Lender in the
original principal amount of One Hundred Ten Million Eight Hundred Ninety-Nine
Thousand and No/100 Dollars ($110,899,000.00) (together with all renewals,
modifications, increases and extensions thereof, the “Note”), Borrowers have
become indebted, and may from time to time be further indebted, to Lender with
respect to a loan (the “Loan”) which is made pursuant to that certain Loan
Agreement, dated as of the date hereof, between Borrowers and Lender (as the
same may be amended, modified, supplemented, replaced or otherwise modified from
time to time, the “Loan Agreement”). Capitalized terms used but not defined
herein shall have the meanings ascribed to such terms in the Loan Agreement.
     B. The Loan is secured by, among other things, mortgages, deeds of trust
and deeds to secure debt, each dated as of the date hereof (as each may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, individually a “Security Instrument” and collectively the “Security
Instruments”), each executed and delivered by a Borrower, as mortgagor, trustor
or grantor, as applicable, in favor of Lender, as mortgagee, beneficiary or
grantee, as applicable, which Security Instruments encumber the parcels of real
property listed on Schedule 1 attached hereto and made a part hereof, together
with the buildings, structures and other improvements now or hereafter located
thereon (referred to herein individually as a “Property” and collectively as the
“Properties”).
     C. The Loan is evidenced, secured or governed by other instruments and
documents executed in connection with the Loan (together with the Note, the Loan
Agreement and the Security Instruments, collectively, the “Loan Documents”).
     D. Lender was not willing to make the Loan, or otherwise extend credit, to
Borrowers unless Guarantor unconditionally guarantees payment and performance to
Lender of the Guaranteed Obligations (as herein defined).
     E. Guarantor is the owner of a direct or indirect interest in each Borrower
and, as a result of such interests, Guarantor will derive substantial economic
and other benefits from the making of the Loan to Borrowers.
Pool 1





--------------------------------------------------------------------------------



 



     F. This Guaranty is in addition to and independent of that certain Guaranty
of Recourse Obligations dated as of the date hereof, made by Ashford Hospitality
Limited Partnership, a Delaware limited partnership (the “Other Guarantor”), in
favor of Lender.
     NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrowers,
and to extend such additional credit as Lender may from time to time extend
under the Loan Documents, and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, the parties do
hereby agree as follows:
ARTICLE 1
NATURE AND SCOPE OF GUARANTY
     Section 1.1 Guaranty of Obligation. Guarantor hereby irrevocably and
unconditionally guarantees to Lender and its successors and assigns the payment
and performance of the Guaranteed Obligations (as hereinafter defined) as and
when the same shall be due and payable, whether by lapse of time, by
acceleration of maturity or otherwise. Guarantor hereby irrevocably and
unconditionally covenants and agrees that it is liable for the Guaranteed
Obligations as a primary obligor.
     Section 1.2 Guaranteed Obligations.
          (a) Guarantor hereby assumes liability as a primary obligor for,
hereby unconditionally guarantees payment to Lender of, hereby agrees to pay,
protect, defend and save Lender harmless from and against, and hereby
indemnifies Lender from and against any loss, damage (including, without
limitation, those resulting from the diminution in value of any Property), cost,
expense (including, without limitation, attorneys’ fees and costs), liability,
claim, obligation, cause of action, suit, demand and judgment, of any nature or
description whatsoever, which may at any time be imposed upon, incurred by or
awarded against Lender as a result of or arising from the following:
          (i) fraud or material misrepresentation by or on behalf of any
Borrower, Operating Lessee, Guarantor or the Other Guarantor or any of their
respective agents or representatives in connection with the Loan, including,
without limitation, by reason of any claim under the Racketeer Influenced and
Corrupt Organizations Act (“RICO”) and including, without limitation, any
misrepresentation by any Borrower pursuant to any of the Loan Documents or
otherwise to induce Lender to make the Loan, or any advance thereof, or to
release monies from any account held by Lender (including any reserve or escrow)
or to take other action with respect to any of the collateral for the Loan;
          (ii) the gross negligence or willful misconduct by or on behalf of any
Borrower, Operating Lessee, Guarantor or the Other Guarantor or any of their
respective authorized agents or representatives in connection with the Loan;
          (iii) the breach of any representation, warranty, covenant or
indemnification provision in the Environmental Indemnity or in any other Loan
Pool 1

2



--------------------------------------------------------------------------------



 



Document concerning environmental laws, hazardous substances and/or asbestos and
any indemnification of Lender with respect thereto in any document;
          (iv) wrongful removal or destruction of any portion of any Property
after the occurrence of an Event of Default;
          (v) any intentional, physical waste of any Property resulting from the
action or inaction of any Borrower, Operating Lessee or any Manager which
adversely affects the value of such Property;
          (vi) any Legal Requirement (including RICO) resulting in the
forfeiture by any Borrower of its Property, or any portion thereof, because of
the conduct or purported conduct of criminal activity by any Borrower, Operating
Lessee, Guarantor or the Other Guarantor or any of their respective agents or
representatives in connection therewith;
          (vii) the misappropriation or conversion by or on behalf of any
Borrower or Operating Lessee of (A) any Insurance Proceeds paid by reason of any
loss, damage or destruction to any Property, (B) any Awards or other amounts
received in connection with the Condemnation of all or a portion of any
Property, or (C) any Gross Revenues (including Rents, security deposits, advance
deposits or any other deposits);
          (viii) failure to pay charges for labor or materials or other charges
that create Liens on any portion of any Property, to the extent (A) such Liens
are not bonded over or discharged in accordance with Section 3.6 of the
applicable Security Instrument and (B) Gross Revenue is sufficient for the
payment of the same;
          (ix) any security deposits, advance deposits or any other deposits
collected with respect to the Properties which are not delivered to Lender in
accordance with the provisions of the Loan Documents;
          (x) failure to pay Taxes to the extent Gross Revenue is sufficient for
the payment of the same;
          (xi) failure to obtain and maintain the fully paid for Policies in
accordance with Section 5.1.1 of the Loan Agreement;
          (xii) Borrowers’ indemnification of Lender set forth in Section 9.2 of
the Loan Agreement;
          (xiii) any delay in Lender’s right, or inability of Lender, upon the
occurrence of an Event of Default to foreclose upon any Property or other
collateral for the Loan, obtain a receiver for any Property or otherwise
exercise any of its remedies or rights under the Loan Documents, which delay or
inability would not have occurred but for the interference by any Borrower,
Operating Lessee or any of their Affiliates with Lender’s rights under the Loan
Documents;
Pool 1

3



--------------------------------------------------------------------------------



 



          (xiv) any Borrower or Operating Lessee fails to permit on-site
inspections of any Property or fails to provide financial information as
required by, and in accordance with the terms and provisions of, the Loan
Agreement and the Security Instruments;
          (xv) the failure of any Borrower to maintain its status as a single
purpose entity prior to the Closing Date, as required by, and in accordance with
the terms and provisions of, Sections 3.1.24 and 3.1.43 of the Loan Agreement;
          (xvi) the failure by any Borrower, SPE Party or Operating Lessee to
maintain its status as a single purpose entity, as required by, and in
accordance with the terms and provisions of, clauses (c), (e), (g), (h), (i),
(j), (v), (w) and (x) of Section 3.1.24 of the Loan Agreement; and/or
          (xvii) if any Borrower or Operating Lessee initiates any wire transfer
or ACH authorization with respect to any Clearing Account, closes any Clearing
Account or performs any other transaction with respect to any Clearing Account,
or authorizes any Manager or any other Person to do so, or adds the right to do
so under the Clearing Bank’s electronic information reporting system.
          (b) In addition to, and without limiting the generality of, the
foregoing clause (a), and notwithstanding anything to the contrary set forth in
this Guaranty or in any of the other Loan Documents, Guarantor hereby
acknowledges and agrees that the Obligations shall be fully recourse to
Guarantor in the event that:
          (i) the first full monthly payment of interest under the Note is not
paid when due;
          (ii) any Borrower, SPE Party or Operating Lessee fails to maintain its
status as a single purpose entity as required by, and in accordance with the
terms and provisions of, the Loan Agreement (except with respect to the terms
and provisions of clauses (c), (e), (g), (h), (i), (j), (v), (w) and (x) of
Section 3.1.24 of the Loan Agreement);
          (iii) any Borrower fails to obtain Lender’s prior consent to any
subordinate financing or other voluntary Lien encumbering any Property;
          (iv) Borrowers fail to obtain Lender’s prior consent to any Transfer
of any Property or any interest therein or any Transfer of any direct or
indirect interest in any Borrower, SPE Party or Operating Lessee, in any such
case as required by the Security Instruments or the Loan Agreement;
          (v) any Borrower, SPE Party, the sole member of SPE Party, Operating
Lessee, Guarantor or the Other Guarantor files a voluntary petition under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law;
Pool 1

4



--------------------------------------------------------------------------------



 



          (vi) an Affiliate, officer, director or representative which controls,
directly or indirectly, any Borrower, SPE Party, the sole member of SPE Party,
Operating Lessee, Guarantor or the Other Guarantor files, or joins in the filing
of, an involuntary petition against any Borrower, SPE Party, the sole member of
SPE Party, Operating Lessee, Guarantor or the Other Guarantor under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law, or
solicits or causes to be solicited petitioning creditors for any involuntary
petition against any Borrower, SPE Party, the sole member of SPE Party,
Operating Lessee, Guarantor or the Other Guarantor from any Person;
          (vii) any Borrower, SPE Party, the sole member of SPE Party, Operating
Lessee, Guarantor or the Other Guarantor files an answer consenting to, or
otherwise acquiescing in, or joining in, any involuntary petition filed against
it by any other Person under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law, or solicits or causes to be solicited petitioning
creditors for any involuntary petition from any Person;
          (viii) any Affiliate, officer, director or representative which
controls any Borrower or Operating Lessee consents to, or acquiesces in, or
joins in, an application for the appointment of a custodian, receiver, trustee
or examiner for any Borrower, Operating Lessee or any portion of any Property;
          (ix) any Borrower, SPE Party, the sole member of SPE Party, Operating
Lessee, Guarantor or the Other Guarantor makes an assignment for the benefit of
creditors or admits, in writing or in any legal proceeding, its insolvency or
inability to pay its debts as they become due; or
          (x) Guarantor (or any Person comprising Guarantor), the Other
Guarantor, any Borrower, Operating Lessee or any Affiliate of any of the
foregoing, in connection with any enforcement action or exercise or assertion of
any right or remedy by or on behalf of Lender under or in connection with this
Guaranty, the Note, the Security Instruments or any other Loan Document, seeks a
defense, judicial intervention or injunctive or other equitable relief of any
kind, or asserts in a pleading filed in connection with a judicial proceeding
any defense against Lender or any right in connection with any security for the
Loan, which the court in any such action or proceeding determines is without
merit (in the case of a defense) or is unwarranted (in the case of a request for
judicial intervention or injunctive or other equitable relief).
          (c) In addition to, and without limiting the generality of, the
foregoing clauses (a) and (b), and notwithstanding anything to the contrary set
forth in this Guaranty or in any of the other Loan Documents, Guarantor hereby
acknowledges and agrees that if the Franchise Agreement for any Property is
terminated and the applicable Borrower or Operating Lessee has not entered into
a replacement franchise agreement acceptable to Lender in its sole discretion
with a comparable franchisor acceptable to Lender in its sole discretion prior
to or concurrently with such termination then the Obligations shall be fully
recourse to Guarantor in an amount not to exceed the Allocated Loan Amount
applicable to such Property, provided that
Pool 1

5



--------------------------------------------------------------------------------



 




the Obligations shall cease to be fully recourse to Guarantor as a result of the
operation of this clause (c) at such time as the applicable Borrower or
Operating Lessee has entered into a replacement franchise agreement acceptable
to Lender in its sole discretion with a comparable franchisor acceptable to
Lender in its sole discretion so long as such event occurs prior to the date
that is one (1) year after the termination of the aforesaid Franchise Agreement.
          (d) The obligations of Guarantor set forth in clauses (a), (b) and (c)
of this Section 1.2, as and to the extent set forth in said clauses (a), (b) and
(c) of this Section 1.2, are hereinafter collectively referred to as the
“Guaranteed Obligations”.
          (e) Notwithstanding anything to the contrary contained in this
Guaranty or in any of the other Loan Documents, Lender shall not be deemed to
have waived any right which Lender may have under Section 506(a), 506(b),
1111(b) or any other provisions of the Bankruptcy Code to file a claim for the
full amount of the Obligations or to require that all collateral shall continue
to secure all of the Obligations owing to Lender in accordance with the Loan
Documents.
     Section 1.3 Nature of Guaranty. This Guaranty is an irrevocable, absolute,
continuing guaranty of payment and performance and not a guaranty of collection.
This Guaranty may not be revoked by Guarantor and shall continue to be effective
with respect to any Guaranteed Obligations arising or created after any
attempted revocation by Guarantor and after (if Guarantor is a natural person)
Guarantor’s death (in which event this Guaranty shall be binding upon
Guarantor’s estate and Guarantor’s legal representatives and heirs). The fact
that at any time or from time to time the Guaranteed Obligations may be
increased or reduced shall not release or discharge the obligation of Guarantor
to Lender with respect to the Guaranteed Obligations. This Guaranty may be
enforced by Lender and any subsequent holder of the Note and shall not be
discharged by the assignment or negotiation of all or part of the Note.
     Section 1.4 Guaranteed Obligations Not Reduced by Offset. The Guaranteed
Obligations and the liabilities and obligations of Guarantor to Lender hereunder
shall not be reduced, discharged or released because or by reason of any
existing or future offset, claim or defense of any Borrower or any other Person
against Lender or against payment of the Guaranteed Obligations, whether such
offset, claim or defense arises in connection with the Guaranteed Obligations
(or the transactions creating the Guaranteed Obligations) or otherwise.
     Section 1.5 Payment By Guarantor. If all or any part of the Guaranteed
Obligations shall not be punctually paid when due, whether at demand, maturity,
acceleration or otherwise, Guarantor shall, immediately upon demand by Lender
and without presentment, protest, notice of protest, notice of non-payment,
notice of intention to accelerate the maturity, notice of acceleration of the
maturity or any other notice whatsoever, all such notices being hereby waived by
Guarantor, pay in lawful money of the United States of America, the amount due
on the Guaranteed Obligations to Lender at Lender’s address as set forth herein.
Such demand may be made at any time coincident with or after the time for
payment of all or part of the Guaranteed Obligations and may be made from time
to time with respect to the same or different items of Guaranteed Obligations.
Such demand shall be deemed made, given and received in accordance with the
notice provisions hereof.
Pool 1

6



--------------------------------------------------------------------------------



 



     Section 1.6 No Duty To Pursue Others. It shall not be necessary for Lender
(and Guarantor hereby waives any rights which Guarantor may have to require
Lender), in order to enforce the obligations of Guarantor hereunder, first to
(a) institute suit or exhaust its remedies against any Borrower or others liable
on the Loan or the Guaranteed Obligations or any other Person, (b) enforce
Lender’s rights against any collateral which shall ever have been given to
secure the Loan, (c) enforce Lender’s rights against any other guarantors of the
Guaranteed Obligations, (d) join any Borrower or any others liable on the
Guaranteed Obligations in any action seeking to enforce this Guaranty,
(e) exhaust any remedies available to Lender against any collateral which shall
ever have been given to secure the Loan, or (f) resort to any other means of
obtaining payment of the Guaranteed Obligations. Lender shall not be required to
mitigate damages or take any other action to reduce, collect or enforce the
Guaranteed Obligations.
     Section 1.7 Waivers. Guarantor agrees to the provisions of the Loan
Documents and hereby waives notice of (a) any loans or advances made by Lender
to any Borrower or Operating Lessee, (b) acceptance of this Guaranty, (c) any
amendment or extension of the Note, any Security Instrument, the Loan Agreement
or any other Loan Document, (d) the execution and delivery by any Borrower and
Lender of any other loan or credit agreement or of any Borrower’s execution and
delivery of any promissory note or other document arising under the Loan
Documents or in connection with any Property, (e) the occurrence of (i) any
breach by any Borrower or Operating Lessee of any of the terms or conditions of
the Loan Agreement or any of the other Loan Documents, or (ii) an Event of
Default, (f) Lender’s transfer or disposition of the Guaranteed Obligations, or
any part thereof, (g) the sale or foreclosure (or the posting or advertising for
the sale or foreclosure) of any collateral for the Guaranteed Obligations,
(h) protest, proof of non-payment or default by any Borrower, or (i) any other
action at any time taken or omitted by Lender and, generally, all demands and
notices of every kind in connection with this Guaranty, the Loan Documents, or
any documents or agreements evidencing, securing or relating to any of the
Guaranteed Obligations and/or the obligations hereby guaranteed. In addition, to
the extent permitted in Section 40.495(2) of the Nevada Revised Statutes and
applicable to this Guaranty, Guarantor hereby waives and relinquishes the
benefits of the one action rule under Section 40.430 of the Nevada Revised
Statutes.
     Section 1.8 Payment of Expenses. In the event that Guarantor shall breach
or fail to timely perform any provisions of this Guaranty, Guarantor shall,
immediately upon demand by Lender, pay Lender all out of pocket costs and
expenses (including, without limitation, court costs and reasonable attorneys’
fees) incurred by Lender in the enforcement hereof or the preservation of
Lender’s rights hereunder, together with interest thereon at the Default Rate
from the date requested by Lender until the date of payment to Lender. The
covenant contained in this Section shall survive the payment and performance of
the Guaranteed Obligations.
     Section 1.9 Effect of Bankruptcy. In the event that pursuant to any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law
or any judgment, order or decision thereunder, Lender must rescind or restore
any payment or any part thereof received by Lender in satisfaction of the
Guaranteed Obligations, any prior release or discharge from the terms of this
Guaranty given to Guarantor by Lender shall be without effect and this Guaranty
and the Guaranteed Obligations shall remain (or shall be reinstated to be) in
full force and effect.
Pool 1

7



--------------------------------------------------------------------------------



 



It is the intention of Borrowers and Guarantor that Guarantor’s obligations
hereunder shall not be discharged except by Guarantor’s performance of such
obligations and then only to the extent of such performance.
     Section 1.10 Waiver of Subrogation, Reimbursement and Contribution.
Notwithstanding anything to the contrary contained in this Guaranty, Guarantor
hereby unconditionally and irrevocably waives, releases and abrogates any and
all rights it may now or hereafter have under any agreement, at law or in equity
(including, without limitation, any law subrogating Guarantor to the rights of
Lender), to assert any claim against or seek contribution, indemnification or
any other form of reimbursement from any Borrower or any other Person liable for
the payment of any or all of the Guaranteed Obligations for any payment made by
Guarantor under or in connection with this Guaranty or otherwise.
ARTICLE 2
EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTOR’S OBLIGATIONS
     Guarantor hereby consents and agrees to each of the following and agrees
that Guarantor’s obligations under this Guaranty shall not be released,
diminished, impaired, reduced or adversely affected by any of the following and
waives any common law, equitable, statutory or other rights (including, without
limitation, rights to notice) which Guarantor might otherwise have as a result
of or in connection with any of the following:
     Section 2.1 Modifications; Sales. Any renewal, extension, increase,
modification, alteration or rearrangement of all or any part of the Guaranteed
Obligations, the Note, any Security Instrument, the Loan Agreement, any of the
other Loan Documents or any other document, instrument, contract or
understanding between any Borrower or Operating Lessee and Lender or any other
Person pertaining to the Guaranteed Obligations, or any sale, assignment or
foreclosure of the Note, the Loan Agreement, any Security Instrument or any of
the other Loan Documents or any sale or transfer of all or any portion of any
Property, or any failure of Lender to notify Guarantor of any such action.
     Section 2.2 Adjustment. Any adjustment, indulgence, forbearance or
compromise that might be granted or given by Lender to any Borrower, Operating
Lessee, Guarantor or the Other Guarantor.
     Section 2.3 Condition of Borrowers, Operating Lessee, Guarantor or the
Other Guarantor. The insolvency, bankruptcy, arrangement, adjustment,
composition, liquidation, disability, dissolution or lack of power of any
Borrower, Operating Lessee, Guarantor, the Other Guarantor or any other Person
at any time liable for the payment of all or part of the Guaranteed Obligations;
or any dissolution of any Borrower, Operating Lessee, Guarantor or the Other
Guarantor or any sale, lease or transfer of any or all of the assets of any
Borrower, Operating Lessee, Guarantor or the Other Guarantor or any changes in
the direct or indirect shareholders, partners or members, as applicable, of any
Borrower, Operating Lessee, Guarantor or the Other Guarantor; or any
reorganization of any Borrower, Operating Lessee, Guarantor or the Other
Guarantor.
Pool 1

8



--------------------------------------------------------------------------------



 



     Section 2.4 Invalidity of Guaranteed Obligations. The invalidity,
illegality or unenforceability of all or any part of the Guaranteed Obligations
or any document or agreement executed in connection with the Guaranteed
Obligations for any reason whatsoever, including, without limitation, the fact
that (a) the Guaranteed Obligations or any part thereof exceeds the amount
permitted by law, (b) the act of creating the Guaranteed Obligations or any part
thereof is ultra vires, (c) the officers or representatives executing the Note,
any Security Instrument, the Loan Agreement or any of the other Loan Documents
or otherwise creating the Guaranteed Obligations acted in excess of their
authority, (d) the Guaranteed Obligations violate applicable usury laws,
(e) Borrowers have valid defenses, claims or offsets (whether at law, in equity
or by agreement) which render the Guaranteed Obligations wholly or partially
uncollectible from Borrowers, (f) the creation, performance or repayment of the
Guaranteed Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Guaranteed Obligations or
executed in connection with the Guaranteed Obligations or given to secure the
repayment of the Guaranteed Obligations) is illegal, uncollectible or
unenforceable, or (g) the Note, any Security Instrument, the Loan Agreement or
any of the other Loan Documents have been forged or otherwise are irregular or
not genuine or authentic, it being agreed that Guarantor shall remain liable
hereon regardless of whether Borrowers, Guarantor, the Other Guarantor or any
other Person be found not liable on the Guaranteed Obligations or any part
thereof for any reason.
     Section 2.5 Release of Obligors. Any full or partial release of the
liability of Borrowers for the Guaranteed Obligations or any part thereof, or of
any co-guarantors, or of any other Person now or hereafter liable, whether
directly or indirectly, jointly, severally, or jointly and severally, to pay,
perform, guarantee or assure the payment of the Guaranteed Obligations, or any
part thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support from any other Person, and Guarantor has not been induced
to enter into this Guaranty on the basis of a contemplation, belief,
understanding or agreement that other Persons (including Borrowers or the Other
Guarantor) will be liable to pay or perform the Guaranteed Obligations or that
Lender will look to other Persons (including Borrowers or the Other Guarantor)
to pay or perform the Guaranteed Obligations.
     Section 8.6 Other Collateral. The taking or accepting of any other
security, collateral or guaranty, or other assurance of payment, for all or any
part of the Guaranteed Obligations.
     Section 2.7 Release of Collateral. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including, without
limitation, negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security at any time existing in connection with, or
assuring or securing payment of, all or any part of the Guaranteed Obligations.
     Section 2.8 Care and Diligence. The failure of Lender or any other party to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of any
collateral, property or security, including, but not limited to, any neglect,
delay, omission, failure or refusal of Lender (a) to take or prosecute any
action for the collection of any of the Guaranteed Obligations, or (b) to
foreclose, or initiate any action to
Pool 1

9



--------------------------------------------------------------------------------



 



foreclose, or, once commenced, prosecute to completion any action to foreclose
upon any security therefor, or (c) to take or prosecute any action in connection
with any instrument or agreement evidencing or securing all or any part of the
Guaranteed Obligations.
     Section 2.9 Unenforceability. The fact that any collateral, security,
security interest or lien contemplated or intended to be given, created or
granted as security for the repayment of the Guaranteed Obligations, or any part
thereof, shall not be properly perfected or created, or shall prove to be
unenforceable or subordinate to any other security interest or lien, it being
recognized and agreed by Guarantor that Guarantor is not entering into this
Guaranty in reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectibility or value of any of the collateral for the
Guaranteed Obligations.
     Section 2.10 Representations. The accuracy or inaccuracy of the
representations and warranties made by Guarantor herein or by any Borrower,
Operating Lessee or the Other Guarantor in any of the other Loan Documents.
     Section 2.11 Offset. Any existing or future right of offset, claim or
defense of any Borrower against Lender, or any other Person, or against payment
of the Guaranteed Obligations, whether such right of offset, claim or defense
arises in connection with the Guaranteed Obligations (or the transactions
creating the Guaranteed Obligations) or otherwise.
     Section 2.12 Merger. The reorganization, merger or consolidation of any
Borrower, Operating Lessee, Guarantor or the Other Guarantor into or with any
other Person.
     Section 2.13 Preference. Any payment by any Borrower or the Other Guarantor
to Lender is held to constitute a preference under bankruptcy laws or for any
reason Lender is required to refund such payment or pay such amount to any
Borrower, the Other Guarantor or any other Person.
     Section 2.14 Other Actions Taken or Omitted. Any other action taken or
omitted to be taken with respect to the Loan Documents, the Guaranteed
Obligations or the security and collateral therefor, whether or not such action
or omission prejudices Guarantor or increases the likelihood that Guarantor will
be required to pay the Guaranteed Obligations pursuant to the terms hereof, it
being the unambiguous and unequivocal intention of Guarantor that Guarantor
shall be obligated to pay the Guaranteed Obligations when due, notwithstanding
any occurrence, circumstance, event, action or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, which obligation shall be deemed satisfied only upon the full
and final payment and satisfaction of the Guaranteed Obligations.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
     Section 3.1 Representations and Warranties. To induce Lender to enter into
the Loan Documents and to extend credit to Borrowers, Guarantor represents and
warrants to Lender as follows:
Pool 1

10



--------------------------------------------------------------------------------



 



          (a) Benefit. Guarantor is an Affiliate of each Borrower, is the owner
of a direct or indirect interest in each Borrower and has received, or will
receive, direct or indirect benefit from the making of this Guaranty with
respect to the Guaranteed Obligations.
          (b) Familiarity and Reliance. Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
each Borrower and is familiar with the value of any and all collateral intended
to be created as security for the payment of the Note or the Guaranteed
Obligations; however, Guarantor is not relying on such financial condition or
the collateral as an inducement to enter into this Guaranty.
          (c) No Representation By Lender. Neither Lender nor any other party
has made any representation, warranty or statement to Guarantor in order to
induce Guarantor to execute this Guaranty.
          (d) Guarantor’s Financial Condition. As of the date hereof, and after
giving effect to this Guaranty and the contingent obligation evidenced hereby,
Guarantor (i) is and will be solvent, (ii) has and will have assets which,
fairly valued, exceed its obligations, liabilities (including contingent
liabilities) and debts, and (iii) has and will have property and assets
sufficient to satisfy and repay its obligations and liabilities, including the
Guaranteed Obligations.
          (e) Legality. The execution, delivery and performance by Guarantor of
this Guaranty and the consummation of the transactions contemplated hereunder do
not and will not contravene or conflict with any law, statute or regulation
whatsoever to which Guarantor is subject, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the breach of, any indenture, mortgage, charge, lien, contract,
agreement or other instrument to which Guarantor is a party or which may be
applicable to Guarantor. This Guaranty is a legal and binding obligation of
Guarantor and is enforceable against Guarantor in accordance with its terms,
except as limited by bankruptcy, insolvency or other laws of general application
relating to the enforcement of creditors’ rights.
     Section 3.2 Survival. All representations and warranties made by Guarantor
herein shall survive the execution hereof.
ARTICLE 4
SUBORDINATION OF CERTAIN INDEBTEDNESS
     Section 4.1 Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and liabilities of each Borrower or
Operating Lessee to Guarantor, whether such debts and liabilities now exist or
are hereafter incurred or arise, and whether the obligations of any Borrower or
Operating Lessee thereon be direct, contingent, primary, secondary, several,
joint and several, or otherwise, and whether such debts or liabilities be
evidenced by any note, contract, open account, or otherwise, and irrespective of
the Person or Persons in whose favor such debts or liabilities may, at their
inception, have been, or may hereafter be, created, or the manner in which they
have been, or may hereafter be, acquired by Guarantor. The Guarantor Claims
shall include, without limitation, all rights and claims of
Pool 1

11



--------------------------------------------------------------------------------



 



Guarantor against any Borrower or Operating Lessee (arising as a result of
subrogation or otherwise) as a result of Guarantor’s payment of all or a portion
of the Guaranteed Obligations. So long as any portion of the Obligations or the
Guaranteed Obligations remain outstanding, Guarantor shall not receive or
collect, directly or indirectly, from any Borrower, Operating Lessee or any
other Person any amount upon the Guarantor Claims.
     Section 4.2 Claims in Bankruptcy. In the event of any receivership,
bankruptcy, reorganization, arrangement, debtor’s relief or other insolvency
proceeding involving Guarantor as a debtor, Lender shall have the right to prove
its claim in any such proceeding so as to establish its rights hereunder and
receive directly from the receiver, trustee or other court custodian dividends
and payments which would otherwise be payable upon Guarantor Claims. Guarantor
hereby assigns such dividends and payments to Lender. Should Lender receive, for
application against the Guaranteed Obligations, any dividend or payment which is
otherwise payable to Guarantor and which, as between any Borrower and Guarantor
or as between Operating Lessee and Guarantor, shall constitute a credit against
the Guarantor Claims, then, upon payment to Lender in full of the Obligations
and the Guaranteed Obligations, Guarantor shall become subrogated to the rights
of Lender to the extent that such payments to Lender on the Guarantor Claims
have contributed toward the liquidation of the Guaranteed Obligations, and such
subrogation shall be with respect to that proportion of the Guaranteed
Obligations which would have been unpaid if Lender had not received dividends or
payments upon the Guarantor Claims.
     Section 4.3 Payments Held in Trust. Notwithstanding anything to the
contrary contained in this Guaranty, in the event that Guarantor shall receive
any funds, payments, claims and/or distributions which are prohibited by this
Guaranty, Guarantor agrees to hold in trust for Lender an amount equal to the
amount of all funds, payments, claims and/or distributions so received, and
agrees that it shall have absolutely no dominion over the amount of such funds,
payments, claims and/or distributions so received except to pay such funds,
payments, claims and/or distributions promptly to Lender, and Guarantor
covenants promptly to pay the same to Lender.
     Section 4.4 Liens Subordinate. Guarantor agrees that any liens, security
interests, judgment liens, charges or other encumbrances upon any Borrower’s
assets or Operating Lessee’s assets securing payment of the Guarantor Claims
shall be and remain inferior and subordinate to any liens, security interests,
judgment liens, charges or other encumbrances upon such Borrower’s assets or
Operating Lessee’s assets securing payment of the Guaranteed Obligations,
regardless of whether such encumbrances in favor of Guarantor or Lender
presently exist or are hereafter created or attach. Without the prior written
consent of Lender, Guarantor shall not (a) exercise or enforce any creditor’s
rights it may have against any Borrower or Operating Lessee, or (b) foreclose,
repossess, sequester or otherwise take steps or institute any action or
proceedings (judicial or otherwise, including, without limitation, the
commencement of, or the joinder in, any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any liens, mortgages, deeds
of trust, security interests, collateral rights, judgments or other encumbrances
on the assets of any Borrower or Operating Lessee held by Guarantor. The
foregoing shall in no manner vitiate or amend, nor be deemed to vitiate or
Pool 1

12



--------------------------------------------------------------------------------



 



amend, any prohibition in the Loan Documents against Borrowers and Operating
Lessee granting liens or security interests in any of their assets to any Person
other than Lender.
ARTICLE 5
COVENANTS
     Section 5.1 Definitions. As used in this Article 5, the following terms
shall have the respective meanings set forth below:
          (a) “GAAP” shall mean generally accepted accounting principles,
consistently applied.
          (b) “Net Worth” shall mean, as of a given date, (i) Guarantor’s total
assets as of such date, less (ii) Guarantor’s total liabilities as of such date,
determined in accordance with GAAP.
     Section 5.2 Covenants. Until all of the Obligations and the Guaranteed
Obligations have been paid in full, Guarantor (a) within forty-five (45) days
following the end of each calendar quarter, commencing with the calendar quarter
ending on December 31, 2005, shall deliver to Lender, with respect to the prior
calendar quarter, unaudited quarterly and year-to-date statements of income and
expense and cash flow prepared on a cash basis for Guarantor, together with a
balance sheet as of the end of such prior calendar quarter for Guarantor, a
certificate of an officer of Guarantor certifying that such quarterly financial
statements are true, correct, accurate and complete and fairly present the
financial condition and results of operations of Guarantor in a manner
consistent with GAAP; and (b) within ninety (90) days following the end of each
calendar year, shall deliver, or cause Borrowers to deliver, to Lender a
complete copy of the consolidated annual financial statements of Guarantor
audited by a “Big Four” accounting firm or other independent certified public
accountant acceptable to Lender prepared in accordance with GAAP, including
consolidated statements of income and expense and cash flow and a balance sheet,
together with such other materials as are required to be delivered to Lender
under Section 4.1.7(b) of the Loan Agreement.
     Section 5.3 Prohibited Transactions. Guarantor shall not, at any time while
a default in the payment of the Guaranteed Obligations has occurred and is
continuing, either (a) enter into or effectuate any transaction with any
Affiliate which would reduce the Net Worth of Guarantor, including, without
limitation, the payment of any dividend or distribution to a shareholder,
partner or member as applicable, or the redemption, retirement, purchase or
other acquisition for consideration of any stock or other ownership interest in
Guarantor, or (b) sell, pledge, mortgage or otherwise transfer to any Person any
of Guarantor’s assets, or any interest therein.
ARTICLE 6
MISCELLANEOUS
     Section 6.1 Waiver. No failure to exercise, and no delay in exercising, on
the part of Lender, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right.
Pool 1

13



--------------------------------------------------------------------------------



 



The rights of Lender hereunder shall be in addition to all other rights provided
by law. No modification or waiver of any provision of this Guaranty, nor any
consent to any departure therefrom, shall be effective unless in writing and no
such consent or waiver shall extend beyond the particular case and purpose
involved. No notice or demand given in any case shall constitute a waiver of the
right to take other action in the same, similar or other instances without such
notice or demand.
     Section 6.2 Notices. All notices, demands, requests, consents, approvals or
other communications (any of the foregoing, a “Notice”) required, permitted or
desired to be given hereunder shall be in writing and shall be sent by telefax
(with answer back acknowledged) or by registered or certified mail, postage
prepaid, return receipt requested, or delivered by hand or by reputable
overnight courier, addressed to the party to be so notified at its address
hereinafter set forth, or to such other address as such party may hereafter
specify in accordance with the provisions of this Section 6.2. Any Notice shall
be deemed to have been received: (a) three (3) days after the date such Notice
is mailed, (b) on the date of sending by telefax if sent during business hours
on a Business Day (otherwise on the next Business Day), (c) on the date of
delivery by hand if delivered during business hours on a Business Day (otherwise
on the next Business Day), and (d) on the next Business Day if sent by an
overnight commercial courier, in each case addressed to the parties as follows:

         
 
  If to Lender:   UBS Real Estate Investments Inc.
 
      1285 Avenue of the Americas, 11th Floor
 
      New York, New York 10019
 
      Attention: Robert Pettinato, Director
 
      Facsimile No. (212) 713-4631
 
       
 
  with a copy to:   UBS Real Estate Investments Inc.
 
      1285 Avenue of the Americas, 11th Floor
 
      New York, New York 10019
 
      Attention: Tessa L. Peters, Esq.
 
      Facsimile No. (212) 713-1153
 
       
 
  and with a copy to:   Brown Raysman Millstein Felder & Steiner LLP
 
      900 Third Avenue
 
      New York, New York 10022
 
      Attention: Jeffrey B. Steiner, Esq.
 
      Facsimile No. (212) 895-2900
 
       
 
  and with a copy to:   Wachovia Securities/Commercial Mortgage Services
 
      8739 Research Drive, URP4
 
      Charlotte, North Carolina 28288
 
      Attention: Venus Craig
 
      Facsimile No.: (704) 714-0042
 
      (or any successor Servicer of the Loan)

Pool 1

14



--------------------------------------------------------------------------------



 



         
 
  If to Guarantor:   Ashford Hospitality Trust, Inc.
 
      14185 Dallas Parkway, Suite 1100
Dallas, Texas 75254
 
      Attention: David A. Brooks
 
      Facsimile No. (972) 490-9605
 
       
 
  with a copy to:   Andrews Kurth LLP
 
      1717 Main Street, Suite 3700
 
      Dallas, Texas 75201
 
      Attention: Brigitte Gawenda Kimichik, Esq.
 
      Facsimile No.: (214) 659-4777

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days’ written notice of such change to the other parties in
accordance with the provisions of this Section 6.2. Notices shall be deemed to
have been given on the date set forth above, even if there is an inability to
actually deliver any Notice because of a changed address of which no Notice was
given or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Lender may also be given by Servicer.
     Section 6.3 Governing Law; Jurisdiction; Service of Process.
          (a) THIS GUARANTY WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY
GUARANTOR AND ACCEPTED BY LENDER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE NOTE WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES
AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING
TRANSACTION RELATED HERETO, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE,
THIS GUARANTY AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE
FULLEST EXTENT PERMITTED BY LAW, GUARANTOR HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS GUARANTY, AND THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.
          (b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST GUARANTOR ARISING OUT
OF OR RELATING TO THIS GUARANTY MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE
Pool 1

15



--------------------------------------------------------------------------------



 




CITY OF NEW YORK, COUNTY AND STATE OF NEW YORK, PURSUANT TO SECTION 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW, AND GUARANTOR WAIVES ANY OBJECTIONS WHICH
IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY
SUCH SUIT, ACTION OR PROCEEDING, AND GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. GUARANTOR DOES
HEREBY DESIGNATE AND APPOINT:
Moses & Singer LLP
The Chrysler Building
405 Lexington Avenue
New York, New York 10174-1299
Attention: Mitchell D. Bernstein, Esq.
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AUTHORIZED AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID
SERVICE MAILED OR DELIVERED TO GUARANTOR IN THE MANNER PROVIDED HEREIN SHALL BE
DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON GUARANTOR IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. GUARANTOR (I) SHALL GIVE
PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT
HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE
AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT
AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS
AND WHICH SUBSTITUTE AGENT SHALL BE THE SAME AGENT DESIGNATED BY BORROWERS UNDER
THE LOAN AGREEMENT), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS
AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED
WITHOUT LEAVING A SUCCESSOR. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF
LENDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST GUARANTOR IN ANY OTHER
JURISDICTION.
     Section 6.4 Invalid Provisions. If any provision of this Guaranty is held
to be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Guaranty, such provision shall be fully severable and
this Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.
Pool 1

16



--------------------------------------------------------------------------------



 



     Section 6.5 Amendments. This Guaranty may be amended only by an instrument
in writing executed by the party or parties against whom such amendment is
sought to be enforced.
     Section 6.6 Parties Bound; Assignment. This Guaranty shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors, permitted assigns, heirs and legal representatives. Lender shall
have the right to assign or transfer its rights under this Guaranty in
connection with any assignment of the Loan and the Loan Documents. Any assignee
or transferee of Lender shall be entitled to all the benefits afforded to Lender
under this Guaranty. Guarantor shall not have the right to assign or transfer
its rights or obligations under this Guaranty without the prior written consent
of Lender, and any attempted assignment without such consent shall be null and
void.
     Section 6.7 Headings. Section headings are for convenience of reference
only and shall in no way affect the interpretation of this Guaranty.
     Section 6.8 Recitals. The recitals and introductory paragraphs hereof are a
part hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.
     Section 6.9 Counterparts. To facilitate execution, this Guaranty may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single instrument. It shall not
be necessary in making proof of this Guaranty to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.
     Section 6.10 Rights and Remedies. If Guarantor becomes liable for any
indebtedness owing by any Borrower or Operating Lessee to Lender, by endorsement
or otherwise, other than under this Guaranty, such liability shall not be in any
manner impaired or affected hereby and the rights of Lender hereunder shall be
cumulative of any and all other rights that Lender may ever have against
Guarantor. The exercise by Lender of any right or remedy hereunder or under any
other instrument, or at law or in equity, shall not preclude the concurrent or
subsequent exercise of any other right or remedy.
     Section 6.11 Entirety. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT
OF GUARANTOR AND LENDER WITH RESPECT TO GUARANTOR’S GUARANTY OF THE GUARANTEED
OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY GUARANTOR AND LENDER AS A
FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF
DEALING BETWEEN GUARANTOR AND LENDER, NO COURSE OF
Pool 1

17



--------------------------------------------------------------------------------



 



PERFORMANCE, NO TRADE PRACTICES AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY
NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS
GUARANTY. THERE ARE NO ORAL AGREEMENTS BETWEEN GUARANTOR AND LENDER.
     Section 6.12 Waiver of Right To Trial By Jury. GUARANTOR HEREBY AGREES NOT
TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THIS GUARANTY, THE NOTE, ANY SECURITY INSTRUMENT,
THE LOAN AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR AND IS
INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO
FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER BY GUARANTOR.
     Section 6.13 Cooperation. Guarantor acknowledges that Lender and its
successors and assigns may (a) sell this Guaranty, the Note and the other Loan
Documents to one or more investors as a whole loan, (b) participate the Loan
secured by this Guaranty to one or more investors, (c) deposit this Guaranty,
the Note and the other Loan Documents with a trust, which trust may sell
certificates to investors evidencing an ownership interest in the trust assets,
or (d) otherwise sell the Loan or one or more interests therein to investors
(the transactions referred to in the preceding clauses (a) through (d) are
hereinafter each referred to as a “Secondary Market Transaction”). Guarantor
shall cooperate with Lender in effecting any such Secondary Market Transaction
and shall cooperate to implement all requirements imposed by any of the Rating
Agencies involved in any Secondary Market Transaction. Guarantor shall provide
such information and documents relating to Guarantor, Borrowers, any Property
and any tenants of any Property as Lender may reasonably request in connection
with such Secondary Market Transaction. In addition, Guarantor shall make
available to Lender all information concerning its business and operations that
Lender may reasonably request. Lender shall be permitted to share all such
information with the investment banking firms, Rating Agencies, accounting
firms, law firms and other third-party advisory firms involved with the Loan and
the Loan Documents or the applicable Secondary Market Transaction. It is
understood that the information provided by Guarantor to Lender, including any
and all financial statements provided to Lender pursuant to Section 5.2 hereof,
may ultimately be incorporated into the offering documents for the Secondary
Market Transaction and thus various investors and potential investors may also
see some or all of the information. Lender and all of the aforesaid third-party
advisors and professional firms shall be entitled to rely on the information
supplied by, or on behalf of, Guarantor in the form as provided by Guarantor.
Lender may publicize the existence of the Loan in connection with its marketing
for a Secondary Market Transaction or
Pool 1

18



--------------------------------------------------------------------------------



 



otherwise as part of its business development. Any reasonable cost or expense
incurred by Guarantor (other than attorneys’ fees and costs of financial
statements) in order to provide the information required under this Section 6.13
shall be paid by Lender.
     Section 6.14 Reinstatement in Certain Circumstances. If at any time any
payment of the principal of or interest under the Note or any other amount
payable by Borrowers under the Loan Documents is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise, Guarantor’s obligations hereunder with respect to such
payment shall be reinstated as though such payment had been due but not made at
such time.
     Section 6.15 Gender; Number; General Definitions. Unless the context
clearly indicates a contrary intent or unless otherwise specifically provided
herein, (a) words used in this Guaranty may be used interchangeably in the
singular or plural form, (b) any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms, (c) the word “Borrowers”
shall mean “each Borrower and any subsequent owner or owners of any Property or
any part thereof or interest therein”, (d) the phrase “any Borrower” shall mean
“any one or more Borrowers, including all of the Borrowers, if applicable”,
(e) the word “Lender” shall mean “Lender and any subsequent holder of the Note”,
(f) the word “Note” shall mean “the Note and any other evidence of indebtedness
secured by any Security Instrument”, (g) the phrase “any Property” shall mean
“any one or more of the Properties, including all of the Properties, if
applicable” and shall include any portion of any Property and any interest
therein, and (h) the phrases “attorneys’ fees”, “legal fees” and “counsel fees”
shall include any and all attorneys’, paralegal and law clerk fees and
disbursements, including, but not limited to, fees and disbursements at the
pre-trial, trial and appellate levels, incurred or paid by Lender in protecting
its interest in any Property, the Leases and/or the Rents and/or in enforcing
its rights hereunder.
     Section 6.16 Fully Recourse. The Guaranteed Obligations are recourse
obligations of Guarantor and not restricted by any limitation on personal
liability.
[NO FURTHER TEXT ON THIS PAGE]
Pool 1

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Guarantor has executed this Guaranty of Recourse
Obligations as of the day and year first above written.

                  GUARANTOR:    
 
                ASHFORD HOSPITALITY TRUST, INC.,         a Maryland corporation
   
 
           
 
  By:             /s/ David A. Brooks    
 
           
 
      Name: David A. Brooks    
 
      Title: Chief Legal Officer    

Pool 1





--------------------------------------------------------------------------------



 



             
STATE OF NEW YORK
  )        
 
    ) ss.    
COUNTY OF NEW YORK
  )        

     On the ___ day of November, in the year 2005, before me, the undersigned, a
Notary Public in and for said State, personally appeared David A. Brooks,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.
     IN WITNESS WHEREOF, I hereunto set my hand and official seal.

         
 
       
 
  Notary Public    
 
       
(NOTARIAL SEAL)
       
 
       
 
  My Commission Expires:    

Pool 1





--------------------------------------------------------------------------------



 



SCHEDULE 1
(Borrowers’ Names and Addresses of Properties)
POOL 1

              Borrower   Property Name and Address
1.
  Ashford Dulles LP,   Embassy Suites – Dulles Airport
 
  a Delaware limited partnership   13341 Woodland Park Road
 
      Herndon, Virginia 20171
 
      (Fairfax County)
 
       
2.
  Ashford Syracuse LP,   Embassy Suites – Syracuse
 
  a Delaware limited partnership   6646 Old Collamer Road
 
      East Syracuse, New York 13057
 
      (Onondaga County)
 
       
3.
  Ashford Buena Vista LP,   Residence Inn Lake Buena Vista
 
  a Delaware limited partnership   11450 Marbella Palm Court
 
      Orlando, Florida 32836
 
      (Orange County)
 
       
4.
  Ashford Terre Haute LP,   Hampton Inn – Terre Haute
 
  a Delaware limited partnership   3325 US Highway 41 South
 
      Terre Haute, Indiana 47802
 
      (Vigo County)
 
       
5.
  Ashford Buford I LP,   Hampton Inn – Buford
 
  a Delaware limited partnership   3240 Buford Drive
 
      Buford, Georgia 30519
 
      (Gwinnett County)
 
       
6.
  Ashford Buford II LP,   Springhill Suites – Buford
 
  a Delaware limited partnership   3250 Buford Drive
 
      Buford, Georgia 30519
 
      (Gwinnett County)
 
       
7.
  Ashford Louisville LP,   Courtyard Louisville
 
  a Delaware limited partnership   819 Phillips Lane
 
      Louisville, Kentucky 40209
 
      (Jefferson County)
 
       
8.
  Ashford Tipton Lakes LP,   Courtyard Columbus
 
  a Delaware limited partnership   3888 Mimosa Drive
 
      Columbus, Indiana 47201
 
      (Bartholomew County)

Schedule 1
Pool 1

